Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to Application filed 12/29/2021. 
Claims 21-38 are pending. Claims 1-20 are cancelled through preliminary amendment. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/29/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-11 of U.S. Patent No.11,258,532. Although the claims at issue are not identical, they are not patentably distinct from each other as described below.

Regarding claims 21 and 27, Claim 4 or 8 of Application 532 discloses a wireless device comprising: 
a receiver configured to receive control information indicating a specific modulation and coding scheme (MCS) index corresponding to specific MCS information for a physical data channel through a physical downlink control channel (claim 4, 8, first limitation); and 
a controller configured to determine the specific MCS information used for the physical data channel using the specific MCS index and one MCS table from a plurality of MCS tables (claim 4, 8, 2nd limitation), 
wherein the one MCS table comprises modulation order information and a target code rate corresponding to the specific MCS index (claim 4, 8, 3rd limitation), 
wherein, based on the determined specific MCS information, the physical data channel is transmitted or received (claim 4, 8, 5th limitation), 
wherein the one MCS table is configured based on a lower modulation order, which is lower than 256 quadrature amplitude modulation (QAM) (claim 4, 8, 8th limitation), and 
wherein the one MCS table is associated with a specific RNTI for both a physical downlink shared channel and a physical uplink shared channel performing a code block group based retransmission (claim 4, 8, last limitation and 7th limitation).

Regarding claim 33, Claim 1 of patent 532 discloses a method of transmitting control information for a physical data channel by a base station, the method comprising: 
determining specific modulation and coding scheme (MCS) information used for the physical data channel (see claim 1, limitation 1); and 
after determining the specific MCS information, transmitting, through a physical downlink control channel, the control information indicating a specific modulation and coding scheme (MCS) index corresponding to specific MCS information for the physical data channel (see claim 1, limitation 2), 
wherein the specific MCS information is determined based on one MCS table from a plurality of MCS tables (see claim 1, limitation 3), 
wherein the one MCS table comprises modulation order information and a target code rate corresponding to the specific MCS index (see claim 1, limitation 4), 
wherein, based on the determined specific MCS information, the physical data channel is transmitted or received (see claim 1, limitation 6), 
wherein the one MCS table is configured based on a lower modulation order, which is lower than 256 quadrature amplitude modulation (QAM) (see claim 1, limitation 9), and 
wherein the one MCS table is associated with a specific RNTI for both a physical downlink shared channel and a physical uplink shared channel performing a code block group based retransmission (see claim 1, limitation 7-8, 10-11).

Regarding claims 22, 28, 34, claims 1, 4, 8 of application 532 disclose the wireless device wherein the specific RNTI is an MCS-C (Cell)-radio network temporary identifier (RNTI) (see claim 1, 4, 8, limitation 10).

Regarding claims 23, 29, 35, Claims 2, 5, 9 of application 532 disclose the wireless device wherein the specific RNTI is allocated by a base station through a higher layer signaling (see claims 2, 5, 9).

Regarding claim 24, 30, 36, Claims 1, 4, 8 of application 532 disclose the wireless device wherein the one MCS table is associated with the reception of the physical downlink control channel in a certain search space (limitation 5).

Regarding claim 25, 31, 37, Claims 3, 6, 10 of application 532 disclose the wireless device wherein the certain search space is a user equipment (UE)-specific search space (claim 3, 6, 10).

Regarding claim 26, 32, Claims 7, 11 of application 532 discloses the wireless device wherein a format of the physical downlink control channel indicating the specific MCS index for the physical downlink shared channel is different from a format of the physical downlink control channel indicating the specific MCS index for the physical uplink shared channel (see claims 7, 11).

Claims 38 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,258,532 in view of Park et al. (US 9,407,417 B2).

Regarding claim 38, claim 1 of Application 532 fails to disclose but Park discloses the method wherein a format of the physical downlink control channel indicating the specific MCS index for the physical downlink shared channel is different from a format of the physical downlink control channel indicating the specific MCS index for the physical uplink shared channel (see col. 10, lines 3-36).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify to include wherein a format of the physical downlink control channel indicating an MCS index for the physical downlink shared channel is different from a format of the physical downlink control channel indicating an MCS index for the physical uplink shared channel as described by Park.
The motivation for doing so would be to allow signaling MCI index that would be compatible with the standards such as 3GPP.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 21, the claim recites “wherein the one MCS table is associated with a specific RNTI for both a physical downlink shared channel and physical uplink shared channel performing a code block group based retransmission.” It is unclear for example, how performing a code block based retransmission has to do with PUSCH or the one MCS table? Similar issues exists with claims 27 and 33. Claims 22-26, 28-32 and 34-38 are rejected as depending from rejected base claim. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 21-22, 27-28, 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over Ericsson (ON MCS/transport block size determination for PUSCH, 3GPP draft; R1-1709096, previously cited in IDS) in view of Chen II (US 2019/0158230 A1), Marinier et al. (US 2015/0358111 A1) or Ugurlu et al. (US 2019/0190644 A1).

Regarding claims 21, 27, Ericsson discloses a method of receiving control information for a physical data channel by a wireless device or a wireless device (see section 2.1), the method or the wireless device comprising: 
a receiver configured to receive, through a physical downlink control channel, the control information indicating a specific modulation and coding scheme (MCS) index corresponding to specific MCS information for the physical data channel (see section 2.1-2.2, table 1 on page 1-3, discloses transmitting DCI with MCI index); and 
a controller configured to determine the specific MCS information used for the physical data channel using the specific MCS index and one MCS table from a plurality of MCS tables (see section 2.1, discloses transmitting the MCD index in DCI), 
wherein the one MCS table comprises modulation order information and a target code rate corresponding to the specific MCS index (see example table on page 2, discloses index corresponding to modulation order and code rate), 
wherein the one MCS table is configured based on a lower modulation order, which is lower than 256 quadrature amplitude modulation (QAM) (see table 1, on page 2, discloses lower order modulation on the right side).
Ericsson fails to disclose but Chen II discloses a method wherein the transport block is made up of code block groups and a code block group based retransmission is performed using a code block group transmission indicator (see fig. 1, discloses transmission of CBs and CBGs), and wherein code block group transmission indicator indicates a specific code block group being retransmitted (see par. 0112, discloses a flag bit as identifying the retransmission of CBG).
   Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify to include transmission of transport block made of code block groups with code blocks wherein the CBG transmission indicator indicates retransmission of CBG.
The motivation for doing so would be to allow efficient use of resources, such as only retransmittng needed CBG and not an entire transport block.
Ericsson fails to disclose but Marinier (US 2015/0358111 A1) discloses wherein the one MCS table is associated with a specific RNTI for both a physical downlink shared channel and a physical uplink shared channel (see par. 0064, discloses using RNTI for selection of particular MCS table for a particular UE, i.e. in both uplink and downlink to achieve spectral efficiency). Alternatively, Ugurlu (US 2019/0190644 A1) discloses wherein the one MCS table is associated with a specific RNTI for both a physical downlink shared channel and a physical uplink shared channel (see par. 0031). 
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify to include using RNTI to associate an MCS table to allow performing communication in uplink and downlink. 
The motivation for doing so would be to allow achieving spectral efficiency as described by Marinier (par. 0064). 

Regarding claim 33, Ericsson discloses a method of transmitting control information for a physical data channel by a base station (see section 2.1), the method comprising: 
determining specific modulation and coding scheme (MCS) information used for the physical data channel (see section 2.1-2.2 table, discloses MCS index); and 
after determining the specific MCS information, transmitting, through a physical downlink control channel, the control information indicating a specific modulation and coding scheme (MCS) index corresponding to specific MCS information for the physical data channel (see section 2.1, discloses transmitting MCS index in DCI), 
wherein the specific MCS information is determined based on one MCS table from a plurality of MCS tables (see section 2.1, discloses MSD index determined from table, section 2.2 discloses plurality of MCS table), 
wherein the one MCS table comprises modulation order information and a target code rate corresponding to the specific MCS index (see example table on page 2, discloses index corresponding to modulation order and code rate), 
wherein, based on the determined specific MCS information, the physical data channel is transmitted or received (see section 2.1, discloses UE using the MCS index to determine the transport block and using PUSCH to transmit),
wherein the one MCS table is configured based on a lower modulation order, which is lower than 256 quadrature amplitude modulation (QAM) (see table 1, on page 2, discloses lower order modulation on the right side).
Ericsson fails to disclose but Chen II discloses a method wherein the transport block is made up of code block groups and a code block group based retransmission is performed using a code block group transmission indicator (see fig. 1, discloses transmission of CBs and CBGs), and wherein code block group transmission indicator indicates a specific code block group being retransmitted (see par. 0112, discloses a flag bit as identifying the retransmission of CBG).
   Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify to include transmission of transport block made of code block groups with code blocks wherein the CBG transmission indicator indicates retransmission of CBG.
The motivation for doing so would be to allow efficient use of resources, such as only retransmittng needed CBG and not an entire transport block.
Ericsson fails to disclose but Marinier (US 2015/0358111 A1) discloses wherein the one MCS table is associated with a specific RNTI for both a physical downlink shared channel and a physical uplink shared channel (see par. 0064, discloses using RNTI for selection of particular MCS table for a particular UE, i.e. in both uplink and downlink to achieve spectral efficiency). Alternatively, Ugurlu (US 2019/0190644 A1) discloses wherein the one MCS table is associated with a specific RNTI for both a physical downlink shared channel and a physical uplink shared channel (see par. 0031). 
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify to include using RNTI to associate an MCS table to allow performing communication in uplink and downlink. 
The motivation for doing so would be to allow achieving spectral efficiency as described by Marinier (par. 0064). 

Regarding claims 22, 28, 34, the combination of Ericsson and Marinier discloses the method wherein the specific RNTI is an MCS-C (Cell)-radio network temporary identifier (RNTI) (see par. 0064, discloses C-RNTI used for determining MCS table, i.e. MCS-C-RNTI).

Claims 23, 29, 35 are rejected under 35 U.S.C. 103 as being unpatentable over Ericsson in view of Chen II, Marinier/Ugurlu as applied to claim 21, 27, 33 above, and further in view of Nakamura et al. (EP 3122141 A1, cited in IDS previously).

Regarding claims 23, 29, 35, Ericsson fails to disclose but Nakamura discloses the method wherein the specific RNTI is allocated by a base station through a higher layer signaling (see par. 0030-0031, discloses RNTI allocation performed using RRC signaling).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify to include wherein the RNTI is allocated using a higher layer signaling as described by Nakamura.
The motivation for doing so would be to allow resolving the issue of not allowing to select a particular MCS table as described in par. 0009 of Nakamura.

Claims 24-25, 30-31, 36-37 are rejected under 35 U.S.C. 103 as being unpatentable over Ericsson in view of Chen II, Marinier/Ugurlu as applied to claim 21, 27, 33 above, and further in view of Chen et al. (US 9,407,417).

Regarding claims 24, 30, 36, Ericsson fails to disclose but Chen discloses the method wherein the one MCS table is associated with the reception of the physical downlink control channel in a certain search space (see col. 4, lines 26-36, discloses identifying MCS table based on candidate, wherein candidate is associated with particular type of search space, see also col. 19, lines 24-29).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify to include wherein the one MCS table is associated with the reception of the physical downlink control channel in a certain search space as described by Chen. 
The motivation for doing so would be to efficiently configure a particular type of MCS table. 

Regarding claims 25, 31, 37, the combination of Ericsson, Marinier/Urgurlu and Chen further discloses the method wherein the certain search space is a user equipment (UE)-specific search space (Chen at col. 19, lines 24-49).

Claims 26, 32, 38 are rejected under 35 U.S.C. 103 as being unpatentable over Ericsson in view of Chen II, Marinier/Ugurlu as applied to claim 21, 27, 33 above, and further in view of Park et al. (US 9,496,997 B2).

Regarding claims 26, 32, 38, Ericsson fails to disclose but Park discloses the method wherein a format of the physical downlink control channel indicating the specific MCS index for the physical downlink shared channel is different from a format of the physical downlink control channel indicating the specific MCS index for the physical uplink shared channel (see col. 10, lines 3-36).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify to include wherein a format of the physical downlink control channel indicating an MCS index for the physical downlink shared channel is different from a format of the physical downlink control channel indicating an MCS index for the physical uplink shared channel as described by Park.
The motivation for doing so would be to allow signaling MCI index that would be compatible with the standards such as 3GPP.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bae et al. (US 11,395,286) describes using DCI to configure MCS tables for PUSCH and PDSCH. 
Davydov et al. (WO 2017/171956) discloses utilizing same MCS table for uplink and downlink shared channels. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NISHANT B DIVECHA whose telephone number is (571)270-3125. The examiner can normally be reached 9:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NISHANT B. DIVECHA
Primary Examiner
Art Unit 2615



/Nishant Divecha/            Primary Examiner, 
Art Unit 2466